Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 1 of 7 PageID #: 1383




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI


 THOMAS A. CONNELLY, IN HIS             )
 CAPACITY AS EXECUTOR OF THE            )               Case No. 4:19-cv-01410-SRC
 ESTATE OF MICHAEL P. CONNELLY, SR., )
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 THE UNITED STATES OF AMERICA,          )
 DEPARTMENT OF THE TREASURY,            )
 INTERNAL REVENUE SERVICE,              )
                                        )
          Defendant.                    )
 _______________________________________)


  UNITED STATES’ OPPOSITION TO THE PLAINTIFF’S FACTUAL ASSERTIONS

       Pursuant to Local Rule 4.01(E), the United States files this Opposition to the Plaintiff’s

Factual Assertions. The plaintiff was required to, but failed to file a Statement of Uncontroverted

Material Facts. See L.R. 4.01(E). Instead, the plaintiff filed two Stipulations of Uncontested

Facts (ECF Nos. 47, 48) and made unsupported factual assertions in the Memorandum of Law in

Support of Plaintiff's Motion for Summary Judgment (the “Memorandum,” ECF No. 46).

Because the plaintiff failed to file a Statement of Uncontroverted Material Facts, the United

States’ opposition to the plaintiff’s motion for summary relies on the United States’ Statement of

Uncontroverted Material Facts filed in support of its motion for summary judgment. (See U.S.

Stmt. of Unconverted Material Facts (“SUMF”), ECF No. 53.)

       Further, for the reasons explained herein, pursuant to Fed. R. Civ. P. 56(c)(2), the United

States objects to certain evidence proffered by the plaintiff in support of his motion: (1) a

“valuation” performed by Anders Minkler Huber Helm LLP (“Anders Minkler”); and (2) Kevin



                                                  1
Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 2 of 7 PageID #: 1384




P. Summers’ inadmissible opinion testimony. This evidence cannot be presented in a form that

would be admissible at trial. See id.

       I.      Background

       Michael P. Connelly, Sr. (“Connelly”) and Thomas A. Connelly (“TAC”) owned 77.18%

and 22.82% of Crown C Supply Company, Inc.’s (the “Company”) stock, respectively. (U.S.

SUMF ¶¶ 11-12.) On August 29, 2001, Connelly and TAC (the “Connelly Brothers”) executed

the “Stock Purchase Agreement.” (Id. at ¶ 13, Ex. C, Amended and Restated Stock Purchase

Agreement.) The Stock Purchase Agreement provided that after the first Connelly Brother died,

either the surviving Connelly Brother or the Company would purchase the deceased Connelly

Brother’s Company stock. (Id., Ex. C, Stock Purchase Agreement, Art. V.) The Connelly

Brothers decided that, after the first of them died, the Company would redeem that brother’s

stock. (Id. at ¶ 16.) The Connelly Brothers funded the Company with life insurance so it could

satisfy its redemption obligations under the Stock Purchase Agreement. (Id. at ¶ 17.)

       After Connelly died, TAC and Connelly’s son, Michael P. Connelly, Jr. (“Michael, Jr.”),

executed the “Purchase and Sale Agreement” through which: (1) the Connelly Estate received $3

million; (2) Michael, Jr. obtained the right to immediately purchase the Company from TAC—

his uncle and now the 100% owner of the Company—for $4,166,666; and (3) in the event TAC

sold the Company within 10 years, TAC and Michael Jr., agreed to split evenly any gains from

the future sale. (Id. at ¶¶ 64-66.) This Sale and Purchase Agreement violated the terms of the

Stock Purchase Agreement because the Company was supposed to redeem all of Connelly’s

Company stock. (Id., Ex. C, Stock Purchase Agreement, Art. V.) Instead, Michael, Jr. retained a

50% profits interest in the Company’s equity. (Id. at ¶¶ 64-66.)

       The Stock Purchase Agreement provided two mechanisms for determining the value of



                                                2
    Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 3 of 7 PageID #: 1385




the Company and its stock. (Id. at ¶ 23.) First, the Stock Purchase Agreement required the

Connelly Brothers to execute a “Certificate of Agreed Value” every year. (Id. at ¶ 24.) They

never did. (Id. at ¶¶ 25-36.) Additionally, the Stock Purchase Agreement required TAC and

Michael, Jr. to appraise the value of the Company and Connelly’s Company stock before

executing the Sale and Purchase Agreement. (Id. at ¶ 37.) They did not. (Id. at ¶ 38.)

         II.    The Anders Minkler “Valuation” Is Not Admissible.

         Despite the Connelly family’s disregard for its only obligations under the Stock Purchase

Agreement, the plaintiff argues that the agreement was a bona fide business arrangement that

provided Connelly’s estate full and adequate consideration in exchange for Connelly’s stock.

(Memorandum 2, 11-12.) The plaintiff attempts to support this claim with a “valuation” that it

obtained from Anders Minkler during the IRS audit that preceded this litigation. (Id. at 2, 11-12,

Ex. 5.) The United States objects to the plaintiff’s affirmative use of and reliance on the Anders

Minkler “valuation” because it is inadmissible hearsay and a technical opinion that does not

satisfy Fed. R. Evid. 702 or Daubert’s reliability requirements.1

         The Anders Minkler “valuation” is inadmissible hearsay because it is an out of court

statement that the plaintiff offers to prove the truth of the matter asserted: the purported

“valuation” of the Company and Connelly’s Company stock. Fed. R. Evid. 801, 802.

         The Anders Minkler “valuation” is not reliable technical evidence (should the plaintiff

attempt to proffer it or its contents through Rule 702) because: (1) it is not a full appraisal; and

(2) the plaintiff orchestrated the “valuation” to support its position in this case.



1
 The United States referenced the Anders Minkler “valuation” in its Statement of
Uncontroverted Material Facts to illustrate and explain the deficiencies and inconsistencies in the
plaintiff’s anticipated arguments, but did not offer it as admissible evidence. (U.S. Stmt. of
Uncontroverted Material Facts ¶ 72 n.14.)


                                                   3
    Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 4 of 7 PageID #: 1386




          The Anders Minkler “valuation” is not reliable because it is not an actual appraisal.

Anders Minkler is a public accounting firm and performed its “valuation” under the American

Institute of Certified Public Accountants’ (“AICPA”) professional standards. (Memorandum, Ex.

5 at p.2 (C000614).) According to these standards, Anders Minkler could have provided its

“valuation” through an “appraisal” engagement, but instead the parties agreed on a “calculation

of value” engagement.2 An appraisal engagement requires the appraiser to perform significant

due diligence, independently consider at least three valuation approaches, and reach a conclusion

as to value.3 In contrast, the scope of a calculation of value engagement, including the chosen

“valuation” method, is agreed upon with the client, requires significantly less diligence, and only

results in a calculated value.4 The AICPA notes that the Tax Court generally does not accept a

calculation of value “valuation” because the Tax Court “demand[s] a full valuation culminating

in a conclusion of value.” (See Ex. MM, AICPA Valuation Services, VS Section, Statements on

Standards for Valuation Services, VS Section 100 Valuation of a Business, Business Ownership

Interest, Security, or Intangible Asset Calculation Engagements Frequently Asked Questions

(FAQs) No. 5.)

          The plaintiff capitalized on the calculation of value’s flexible scoping rules by requiring

Anders Minkler to follow the Eleventh Circuit’s Estate of Blount analysis (Br. in Supp. of U.S.

Mot. to Exclude Op. Test. From Kevin P. Summers (“U.S. Mot. to Exclude”), Ex. 2, Summers




2
 See AICPA Statements on Standards for Valuation Services, VS Section 100 ¶¶ .21-.44,
https://www.aicpa.org/interestareas/forensicandvaluation/resources/standards/downloadabledocu
ments/ssvs_full_version.pdf.
3
    Id.
4
    Id. at ¶¶ .21, .46.


                                                   4
    Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 5 of 7 PageID #: 1387




Dep. 35:6-37:3)—i.e., the same position it takes in this case (Memorandum 4-7, 13-15).

Moreover, just days before finalizing its “valuation,” Anders Minkler issued a draft report that

“valued” the Company and Connelly’s Company stock at $4,765,000 and $3,678,000,

respectively, exclusive of the $3 million of life insurance proceeds that the Company used to

redeem Connelly’s Company stock (“the “Proceeds”). (Ex. NN, Anders Minkler Draft

Calculation of Value Report.) Without any explanation in its working papers—i.e., the

documents supporting the Anders Minkler “valuation” (U.S. Mot. to Exclude, Ex. 2, Summers

Dep. 25:22-28:13)—Anders Minkler immediately reduced its calculated values to match the

plaintiff’s tax return position (Memorandum, Ex. 5). In other words, the plaintiff repackaged its

tax return position in the form of a “valuation.” The valuation is not reliable and therefore not

admissible. See, e.g., Lauzon v. Senco Prod., Inc., 270 F.3d 681, 686 (8th Cir. 2001) (technical

evidence must satisfy Daubert’s reliability standards to be admissible).

         III.   Summers’ Opinion Testimony Is Not Admissible.

         The plaintiff could have retained Anders Minkler (or another valuation expert) to provide

admissible valuation opinion testimony under Rule 702. But instead, the plaintiff proffers (and

cites in support of his motion for summary judgment) impermissible expert opinion testimony

from Kevin P. Summers (“Summers”). The United States objects to the plaintiff’s attempt to use

Summers’ inadmissible expert opinion testimony to support his motion for summary judgment.5

(U.S. Mot. to Exclude, ECF No. 55.)

         The Memorandum cites Summers’ expert report and uses that report as expert opinion




5
  The United States also objects to the plaintiff’s use of Summers’ expert report because the
report is not a sworn declaration or submitted with a sworn declaration or affidavit. See Fed. R.
Civ. P. 56(c)(4); Maytag Corp. v. Electrolux Home Prod., Inc., 448 F. Supp. 2d 1034, 1064
(N.D. Iowa 2006), aff'd, 224 F. App'x 972 (Fed. Cir. 2007).
                                                 5
Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 6 of 7 PageID #: 1388




testimony to support the plaintiff’s position that the Proceeds should be excluded from the fair

market value of the Company and Connelly’s Company stock. (Memorandum at 6-7, Ex. 7.)

Summers’ opinion testimony is inadmissible and the United States objects to its use because: (1)

Summers is not qualified to issue the impermissible legal opinions expressed in his report

because he has never practiced law (U.S. Mot. to Exclude at 4-5); (2) Summers improperly

invades the court’s province by offering impermissible legal opinions (Id. at 5-6); (3) Summers

improperly summarizes documents and merely parrots the plaintiff’s legal arguments (Id. at 6-8);

and (4) Summers’ opinion testimony is neither relevant nor reliable as it: (i) opines on stipulated

matters; (ii) contains no factual analysis—i.e., he merely assumes that the Eleventh Circuit’s

Estate of Blount analysis controls; and (iii) opines on matters that are irrelevant in this de novo

proceeding—e.g., the factual and legal determinations that the IRS made during the

administrative audit that preceded this litigation (Id. at 8-11).

       IV.     Conclusion

       For the reasons explained herein, pursuant to Fed. R. Civ. P. 56(c)(2), the United States

objects to the Memorandum’s affirmative use and reliance on: (1) the Anders Minkler

“valuation”; and (2) Summers’ inadmissible opinion testimony. This evidence cannot be

presented in a form that would be admissible at trial. Id.




                                                   6
Case: 4:19-cv-01410-SRC Doc. #: 60 Filed: 01/12/21 Page: 7 of 7 PageID #: 1389




Dated: January 12, 2021                         Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney

                                                 RICHARD E. ZUCKERMAN
                                                 Principal Deputy Assistant Attorney General

                                                 /s/ James F. Bresnahan II
                                                 JAMES F. BRESNAHAN II
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 P.O. Box 7238
                                                 Washington, D.C. 20044
                                                 Phone: 202-616-9067
                                                 Fax: 202-514-6770
                                                 Email: James.F.Bresnahan@usdoj.gov

                                                 Attorneys for Defendant United States




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 12th day of January, 2021, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to the following:

Robert L. Devereux
Danna McKitrick, P.C.
7701 Forsyth Blvd.
Suite 1200
St. Louis, MO 63105
Phone: (314) 889-7119
Email: rdevereux@DMFIRM.com

Attorney for the Plaintiff

                                              /s/ James F. Bresnahan II
                                              JAMES F. BRESNAHAN II
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                  7
